         Case 3:19-cv-05639-WHA Document 87 Filed 06/11/20 Page 1 of 3



 1   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 2   SONAL N. MEHTA (SBN 222086)
     Sonal.Mehta@wilmerhale.com
 3   950 Page Mill Road
     Palo Alto, California 94304
 4   Telephone:     (650) 858-6000
     Facsimile:     (650) 858-6100
 5
     OMAR A. KHAN (pro hac vice)
 6   Omar.Khan@wilmerhale.com
     7 World Trade Center
 7   250 Greenwich Street
     New York, New York 10007
 8   Telephone:   (212) 230-8800
     Facsimile:   (212) 230-8888
 9
     JOSEPH TAYLOR GOOCH (SBN 294282)
10   Taylor.Gooch@wilmerhale.com
     JOSHUA D. FURMAN (SBN 312641)
11   Josh.Furman@wilmerhale.com
     1 Front Street, Suite 3500
12   San Francisco, California 94111
     Telephone:      (628) 235-1000
13   Facsimile:      (628) 235-1001

14   Attorneys for Defendant
     IONpath, Inc.
15

16                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN FRANCISCO DIVISION

18

19   FLUIDIGM CORPORATION, A DELAWARE           Case No. 3:19-cv-05639-WHA
     CORPORATION; AND FLUIDIGM CANADA
20   INC., A FOREIGN CORPORATION,               DEFENDANT IONPATH, INC.’S
                                                ADMINISTRATIVE MOTION TO
                           Plaintiffs,
21                                              FILE UNDER SEAL
            v.
22   IONPATH, INC., A DELAWARE
     CORPORATION,
23
                           Defendant.
24

25

26

27

28


     Case No. 3:19-cv-05639-WHA                           DEFENDANT’S ADMINISTRATIVE
                                                            MOTION TO FILE UNDER SEAL
             Case 3:19-cv-05639-WHA Document 87 Filed 06/11/20 Page 2 of 3




 1   I.        INTRODUCTION

 2             Pursuant to Civil Local Rules 7-11 and 79-5, Defendant IONpath, Inc. (“IONpath”)
 3   respectfully submits this administrative motion to file under seal the documents identified below.
 4   II.       LEGAL STANDARD
 5             While the Ninth Circuit has recognized that “the strong presumption of access to judicial
 6   records applies fully to dispositive pleadings, including motions for summary judgment and related
 7   attachments,” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006), where a
 8   party “seeks to file under seal documents connected with a motion for relief from a nondispositive
 9   order regarding discovery, the Court will apply the ‘good cause’ standard.” Virtue Glob. Holdings
10   Ltd. v. Rearden LLC, No. 15-cv-00797-JST, 2016 WL 11187257, at *1 (N.D. Cal. May 19, 2016).
11   III.      THE DOCUMENT SOUGHT TO BE SEALED
12             IONpath seeks to file these documents under seal because they have been designated as
13   “CONFIDENTIAL” by the opposing party pursuant to the protective order (Dkt. No. 69). IONpath
14   understands that Fluidigm may maintain a claim of confidentiality over information contained in these
15   documents. IONpath expects that Fluidigm may file a declaration in accordance with Civ. L.R. 79-5
16   as necessary in order to confirm whether this information should be sealed.
17             Accompanying this motion is the Declaration of Joshua Furman in Support of IONpath’s
18   Administrative Motion to File Under Seal and a Proposed Order. The complete, unredacted version
19   of these documents have been lodged with the Court for in camera review and served upon the plaintiff.
20             The reasons for IONpath’s request to seal these documents, based upon personal knowledge,
21   are set forth in the Declaration of Joshua Furman, submitted herewith
22
                        DOCUMENT                               PORTIONS TO BE SEALED
23
          Discovery Letter                             Highlighted portion on p. 1
24        Exhibit A – Excerpt of Fluidigm’s            In its entirety
          Infringement Contentions
25
          Exhibit B – Excerpt of Fluidigm’s Damages    In its entirety
26        Contentions
          Exhibit C – Excerpt of Fluidigm’s            In its entirety
27        Supplemental Response to IONpath’s
          Interrogatories 6 & 7
28
                                                      -1-
      Case No. 3:19-cv-05639-WHA                                         DEFENDANT’S ADMINISTRATIVE
                                                                           MOTION TO FILE UNDER SEAL
         Case 3:19-cv-05639-WHA Document 87 Filed 06/11/20 Page 3 of 3




 1    Exhibit F – Excerpt of Fluidigm’s Response    In its entirety
      to IONpath’s Interrogatory 8
 2

 3

 4   Dated: June 11, 2020                             WILMER CUTLER PICKERING
                                                       HALE AND DORR LLP
 5

 6                                                    By:    /s/ Joshua D. Furman
 7                                                            SONAL N. MEHTA
                                                              OMAR A. KHAN
 8                                                            JOSEPH TAYLOR GOOCH
                                                              JOSHUA D. FURMAN
 9
                                                      Attorneys for Defendant IONpath, Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -2-
     Case No. 3:19-cv-05639-WHA                                       DEFENDANT’S ADMINISTRATIVE
                                                                        MOTION TO FILE UNDER SEAL
